Exhibit 10.1

[arena_aspenpipelinelogo.jpg]


LETTER OF INTENT

June 6, 2007


PERSONAL AND CONFIDENTIAL

Arena Resources, Inc.
4920 S. Lewis
Suite 107
Tulsa, Oklahoma 74105

Attn: Phil Terry – President, Chief Operating Officer

Re: Odessa Fuels Pipeline & Yates Production — Letter of Intent

Dear Phil:

This Letter of Intent reflects our mutual understanding of certain discussions
we have had confirming the Odessa Fuels Pipeline and the Yates Production
projects are intended to become the governing outline to assist in the
preparation of definitive final documents. The parties agree that definitive
documents shall be prepared and executed within 45 days from the date of this
letter.


DESCRIPTION:

Aspen Pipeline L.P. (“Aspen”) proposes to build, own and operate a high pressure
pipeline system (“Odessa Fuels”) necessary to transport the Arena Resources,
Inc. (“Arena”) Yates formation well head natural gas from the areas identified
by Arena in the West Texas county of Andrews, to the Odessa-Ector Power Partners
(“OEPP”) 1000 MW gas fired electric generating facility in Odessa, Texas and
other market points that can be developed (“Delivery Points”).

This pipeline transmission infrastructure would provide a downstream connection
and market for the naturally produced high nitrogen natural gas from the
designated production points located within the pipeline corridor targeting the
Yates formation, low btu natural gas (“Production”), to the OEPP facility
through this dedicated pipeline system. The Odessa Fuels gas pipeline is
designed to gather and provide for the delivery of a natural gas stream that
satisfies traditional pipeline specifications with the exception of the
“nitrogen concentration”.

--------------------------------------------------------------------------------



-2- June 12, 2007

The Production volume would be purchased from Arena into the Odessa Fuels
Pipeline at central gathering Receipt Point location downstream of the
production and gathering infrastructure. This gathering infrastructure will
include compression, dehydration, separation, and measurement can be provided
directly by Arena or through an additional arrangement with Aspen. Aspen has
proposed terms for compression and dehydration herein.

The leases and production fields operated or controlled by Arena are expected to
yield a natural gas production with heating values as low as 850 Btu/cf and
concentrations of nitrogen as high as 30 percent by volume. The Yates Gas
formation is generally known to be encountered at an approximate depth of 3000
feet.

The following terms and conditions are proposed to Arena based on the leases,
production and property that Arena holds in Andrews County, and the discussions
regarding the conversion of existing well-bore applications, well substitution
from San Andreas locations and a future drilling program as set forth below.



COMMERCIAL TERMS

  Odessa Fuels — Maximum Daily Quantity (MDQ): Up to 65,000 mcf/d for each of
the two proposed delivery points for a total of 130,000 mcf/d as dictated by the
available market Delivery Points.


  Contract Daily Quantity (CDQ): As determined by drilling and re-completion
results (see schedule below).


  Maximum Nitrogen Concentration: Blended stream of not more than 30 percent


  Minimum Heating Value: Blended stream of not less than 850 btu / scf


  Maximum Delivery Pressure: 1,000 PSIG


  Operating Delivery Pressure: estimated 700 — 750 PSIG


  Receipt Point: Into the Odessa Fuels mainline at the Arena Resources, Fuhrman
Mascho field


  Price: 70% of the Platts Gas Daily, Daily Price Survey, Permian Basin Area, El
Paso Permian Basin, Midpoint Posted Price ($Mmbtu) less Gathering Compression
and dehydration costs of $.35 per mcf based on 30,000 mcf/d and as adjusted for
volume.


  Type of Service: In accordance with dispatch of the market Delivery Points


  Dedication of Acreage: The Arena Resources — Fuhrman-Mascho Field lease
holdings (Andrews, County Texas) represented as 14,000 acres to be dedicated to
the project for life of reserves associated with the Yates formation.


--------------------------------------------------------------------------------



-3- June 12, 2007


  Drilling Commitment and Schedule of Well Re-Completion Activity:


  Year 1:   Minimum of 60 and up to 90 re-completed or drilled well bores


  Year 2:   Minimum of 60 and up to 90 additional re-completed or drilled well
bores inclusive of San Andreas well substitutions


  Year 3:   Minimum of 60 and up to 85 additional re-completed or drilled well
bores inclusive of San Andreas well substitutions


  Year 4:   Minimum of 60 and up to 85 additional re-completed or drilled well
bores inclusive of San Andreas well substitutions


  * Assumption of 14,000 acres @ 40 acre spacing per site for up to 350 well
sites


  It is understood that Arena will strive on a best efforts basis and on a
yearly basis for the 4 year term, to attain a volumetric goal in the range of
25,000-30,000 mmbtu /day (or more) utilizing the initial 60 well guaranteed
completion and if the volume does not reach 25,000-30,000 mmbtu/day then Arena
shall develop up to an additional thirty (30) well bores on an annualized basis
to try and achieve said volumetric goal.


  Yates Gas Pipeline Commercial Operations: Targeting 2nd Quarter 2008



This Letter of Intent is intended to represent a binding proposal between the
parties subject to execution of mutually agreed documents and other conditions
precedent. All information contained herein is confidential and is provided to
facilitate additional discussions that would result in subsequent definitive
agreements between Arena Resources, Inc. and Aspen Pipeline L.P.



Hereto agreed this 6th day of June, 2007


Aspen Pipeline L.P. Arena Resources, Inc.




Russ Bourquein Phillip Terry Sr. Vice President — Origination President, Chief
Operating Officer





800 BERING • HOUSTON / TX • 77057
PHONE: 713-554-4477 • FAX: 866-651-5534

--------------------------------------------------------------------------------